In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Gartenstein, J.), dated February 7, 2000, as distributed the marital assets.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendant’s undergraduate degree in engineering was marital property and the plaintiff was entitled to a portion of his enhanced earning capacity (see, McSparron v McSparron, 87 NY2d 275, 286; O’Brien v O’Brien, 66 NY2d 576; McNally v *551McNally, 251 AD2d 302, 303; Vainchenker v Vainchenker, 242 AD2d 620; Morales v Morales, 230 AD2d 895).
The plaintiff was entitled to recover $20,000 of her separate property before the equitable distribution of the marital residence (see, Traut v Traut, 181 AD2d 671).
The defendant’s remaining contentions are without merit. Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.